Citation Nr: 0428959	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO decision which 
denied service connection diabetes mellitus.  

A video conference hearing was held in June 2004, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran served a part of his active duty in Korea 
from 1970 to 1971; he did not serve in the Republic of 
Vietnam, and exposure to Agent Orange has not been shown.  

3.  Diabetes mellitus was not evident during service or until 
many years thereafter and is not shown to be the result of 
any in-service event.  


CONCLUSION OF LAW

Diabetes mellitus was neither incurred in nor aggravated by 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, 120-1 (2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (2003) (implementing the VCAA) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In correspondence dated in October 2002, the RO provided 
notice as to what evidence the veteran was responsible for, 
and what evidence VA would undertake to obtain.  In the 
statement of the case and supplemental statements of the 
case, the RO informed the veteran of what the evidence needed 
to show, in order to substantiate the claims on appeal.  

The October 2002 letter told the veteran to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession.  

In addition, it is noted in Pelegrini, the majority expressed 
the view that a claimant was entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini v. Principi, at 
119-20.  In this case, the veteran received VCAA notice prior 
to the initial adjudication of his claim for service 
connection.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran has not been provided a VA examination.  However, 
as will be discussed in greater detail below, there is no 
competent evidence that his current diabetes mellitus is 
related to service, including as due to herbicide exposure.  
In some cases the veteran's report of a continuity of 
symptomatology can serve as competent evidence linking a 
current disability to service.  Charles v. Principi, 16 Vet. 
App. 370 (2002).  However, the veteran has not claimed, nor 
does the evidence reflect that diabetes mellitus began during 
a period of active duty.  He instead maintains that his 
current diabetes mellitus began many years after his 
discharge from active duty and that service connection is for 
such is warranted on a presumptive basis due to herbicide 
exposure during his service in Korea.  

VA has also obtained all relevant treatment records.  These 
actions have complied with VA's duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5103A (West 
2002).  


Factual Background

A review of his service medical records is entirely negative 
for treatment, complaints or clinical findings of diabetes 
mellitus or symptoms of any endocrine disorder.  

Service personnel records reflect that the veteran served on 
active duty in Korea from March 1970 to April 1971.  He also 
served in Germany from May 1971 to April 1972.  No other 
periods of overseas active duty service have been shown.  

Private medical records dated from March 1999 to June 2001 
reflect that the veteran's blood glucose readings were 
consistently within normal limits.  

VA medical records dated from January 2002 to August 2002 
reflect treatment for a variety of disorders including 
diabetes mellitus, hypertension, obesity, atypical chest 
pain, and degenerative joint disease.  On VA Agent Orange 
examination in July 2002, the veteran related that the served 
in Korea from 1969 to 1970 as a combat engineer.  He 
indicated that he recalled spraying Agent Orange but did not 
handle it.  The diagnostic assessment included non-insulin 
dependent diabetes mellitus, diet controlled with no family 
history of diabetes.  The examiner indicated that such could 
be related to Agent Orange.  

The veteran submitted copies of Internet articles related to 
the use of Agent Orange during the Vietnam War.  The articles 
noted that use of herbicides has been shown to result in a 
wide range of organ and metabolic dysfunctions.  

In his February 2003 notice of disagreement, the veteran 
indicated that he served in Korea from April 1970 to March 
1971; one year after use of Agent Orange was discontinued in 
the demilitarized zone (DMZ) in Korea.  He stated that he 
participated in the construction of a chain link fence which 
involved digging holes several feet deep into soil that, he 
alleged, had been contaminated the previous year by Agent 
Orange.  The veteran maintained that he was exposed to Agent 
Orange at that time.  

In his substantive appeal, the veteran contended that he 
served in the DMZ in Korea only a year after widespread use 
of Agent Orange had been discontinued.  He asserted that 
since the chemical half life of Agent Orange was three years, 
it was as deadly as the day it was sprayed.

During the June 2004 videoconference hearing, the veteran 
testified that he was diagnosed with diabetes mellitus during 
an Agent Orange examination.  He said that he worked as a 
truck driver during active service and was involved in 
transporting workers as they sprayed chemicals on the 
perimeter of the demilitarized zone.  He did not know what 
the chemicals were, but believed they were herbicides.  He 
again reported that he had been involved in digging fence 
posts along the demilitarized zone in Korea.  He stated that 
there was no history of diabetes mellitus in his family, with 
the exception of his brother who served in Vietnam.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303.  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309.  

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, diabetes mellitus shall be 
service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  

Diabetes mellitus is subject to the presumption in 38 C.F.R. 
§ 3.309(e) if it become manifest to a degree of 10 percent or 
more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  

Analysis

The veteran has made varying contentions as to his exposure 
to Agent Orange in Korea.  On the one hand he has argued that 
he was exposed directly to the defoliant through being around 
those who were using it.  On the other hand, he seems to 
concede that the use of Agent Orange had ceased by the time 
he arrived in Korea, but asserts that he was exposed to 
residual defoliant in the soil and in plant material.

Service department records show some use of Agent Orange in 
parts of Korea during 1968 and 1969.  They do not show the 
use of Agent Orange or similar herbicides thereafter.  Thus 
the evidence is against a finding that he was exposed to 
direct spraying of Agent Orange.

As a lay person, the veteran is not competent to say that 
diabetes mellitus was caused by residual Agent Orange in the 
environment after its use had been stopped.  An opinion on 
this question would require scientific knowledge as to the 
residual Agent Orange in the veteran's environment in Korea, 
and medical knowledge of the likelihood that such residual 
exposure could cause diabetes mellitus.

The veteran has submitted articles regarding the half life of 
Dioxin, and its residual presence in the environment.  These 
articles do not contain any specific information as to the 
veteran's exposure in Korea, or the likelihood that such 
exposure caused diabetes mellitus.

The medical evidence of record shows no complaints or 
manifestations of diabetes mellitus while on active duty.  On 
examination for separation from service, in February 1972, 
urinalysis was negative for sugar and blood testing showed 
sugar levels to be normal.  Post-service medical evidence 
includes private treatment records which show no diagnosis of 
diabetes mellitus and blood glucose values which were 
consistently within normal limits.  VA medical records show a 
diagnosis of non-insulin dependent diabetes mellitus, 
beginning in 2002.  

As the veteran did not serve in the Republic of Vietnam, or 
in Korea during the period when Agent Orange was used, he 
does not qualify for presumptive service connection for 
diabetes mellitus.  As no other connection between current 
diabetes and service is shown, service connection is denied.  


ORDER

Entitlement to service connection for diabetes mellitus, as 
secondary to herbicide exposure is denied.  

	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



